     Case 2:16-cr-00062-LRH-EJY Document 344 Filed 07/01/20 Page 1 of 2



 1

 2

 3

 4
                              UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6

 7
      UNITED STATES OF AMERICA,
 8
                             Plaintiff,                  No. 2:16-cr-00062-LRH-EJY
 9
      v.
10
                                                         ORDER
11
      ALBERT JONES,
12
                             Defendant.
13

14

15          This matter coming on the parties’ Stipulation to Continue Rule 32 Sentencing

16   Hearing, the Court having considered the premises therein, and good cause showing, the

17   Court accepts the Stipulation of the parties and finds as follows:

18          1.     The parties agree to the continuance requested in the Stipulation;

19          2.     Defendant is in custody and does not object to the continuance;

20          3.     The Court adopts and incorporates herein in full, District of Nevada, Temporary

21   General Order 2020-05 of March 30, 2020, regarding Authorization for Video and

22   Teleconferencing Under the CARES Act And The Exigent Circumstances Created By

23   COVID-19 And Related Coronavirus (hereinafter “General Order”), including the finding that

24   in light of the current state of emergency brought on by the COV-19 pandemic, and during the
      Case 2:16-cr-00062-LRH-EJY Document 344 Filed 07/01/20 Page 2 of 2



 1   time the General Order is in effect, the Court cannot conduct an in-person Rule 32 sentencing

 2   hearing without serious risk to the health and safety of the public and the parties involved in

 3   this matter;

 4           4.      The defendant desires an in-person Rule 32 sentencing hearing and no facts have

 5   been presented to the Court to show that further delay of the hearing will seriously harm the

 6   interests of justice in this case;

 7           5.      The General Order is in effect for 90 days from March 30, 2020. Accordingly,

 8   pursuant to the Stipulation, the Court will continue and set the date for Rule 32 sentencing

 9   hearing for no less than 60 days from July 16, 2020.

10           IT IS THEREFORE ORDERED:

11           1.      The Rule 32 sentencing hearing set for 10:30 a.m., July 16, 2020, is

12                   VACATED and CONTINUED;

13           2.      The Rule 32 sentencing hearing in this matter will commence on Wednesday,

14                   October 7, 2020 at 2:15 p.m. in a Las Vegas courtroom to be announced at a

15                   later date.

16   IT IS SO ORDERED this 29th day of June, 2020.           This is good LRH signature




17

18

19
                                                         _______________________________
20                                                       LARRY R. HICKS
                                                         UNITED STATES DISTRICT JUDGE
21

22

23

24
